Citation Nr: 1106806	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-07 518	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to a waiver of collection of an overpayment in the 
amount of $1,830.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1969 to 
June 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2007 decision by the Committee on Waivers 
and Compromises at the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing in November 2010.  A transcript of the hearing is of 
record.


FINDINGS OF FACT

1.  The Veteran's son last attended school on May 19, 2006; the 
RO was notified on September 29, 2006, that the Veteran's son was 
no longer attending school.

2.  In May 2007, the Veteran's monthly disability compensation 
award was amended to exclude continued payments beyond June 1, 
2006, based on his son's school attendance, giving rise to an 
overpayment in the amount of $1,830.00.

3.  The creation of the overpayment was not due to the Veteran's 
fraud, misrepresentation, or bad faith.

4.  The Veteran was partially at fault with respect to the 
creation of the overpayment by failing to promptly inform VA of 
any change in his dependent's status with respect to school 
attendance and by continuing to accept monthly benefits based on 
his son's school attendance even though he knew that he was not 
entitled to receive such benefits.

5.  There was partial fault on the part of VA with respect to the 
size of the overpayment by failing to adjust the Veteran's award 
until May 2007.

6.  Recovery of the overpayment would not defeat the purpose of 
paying VA dependency benefits.

7.  Allowing the Veteran to retain the benefits he erroneously 
received would result in unjust enrichment to the Veteran.

8.  The Veteran did not relinquish a valuable right or incur a 
legal obligation based on the overpayment of $1,830.00.

9.  Recovery of the overpayment will not cause the Veteran undue 
hardship.


CONCLUSION OF LAW

The criteria are not met for waiver of recovery of this 
overpayment.  38 U.S.C.A. §§ 5302 (West 2002); 38 C.F.R. §§ 
1.963, 1.965 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Committee on Waivers and Compromises has charged the Veteran 
with a $1,830.00 overpayment of benefits that had been based on 
the Veteran's son's attendance at school for a period beyond May 
2006.  According to a VA Form 21-674b, school attendance report, 
submitted by the Veteran in September 2006, the date school 
attendance terminated was May 19, 2006, and the beginning date of 
the next term was August 28, 2006.  

Review of the record indicates that in June 2002 the Veteran 
filed a VA Form 21-674C claiming benefits for his 18-year old 
son, for the school year beginning in September 2002 for 
attending his first year in college.  By a July 2002 award 
letter, benefits based on school attendance were continued until 
June 21, 2007. 

In May 2006, the Veteran submitted a VA Form 21-8960 notifying VA 
that his son was still in college.  As noted above, a VA Form 21-
674b was received at the RO on September 29, 2006, notifying VA 
that the Veteran's son terminated his school attendance effective 
May 19, 2006, due to a job opportunity.  A report of contact with 
the Veteran dated in April 2007 shows that the Veteran called the 
RO to report that his son was no longer in school as of September 
2006.  The Veteran also reported that he had faxed information to 
the RO in September 2006, but that his award had not been 
adjusted.  

By a May 2007 notice letter, the RO adjusted the Veteran's 
monthly compensation award effective from June 1, 2006.  The 
letter indicates that payments would continue to be made on 
account of the Veteran's son's school attendance, but only until 
June 1, 2006.  In June 2007, the Veteran was notified that he had 
been overpaid in the amount of $1,830.00.  The Veteran 
subsequently requested a waiver in July 2007.  In the Veteran's 
claim for a waiver, he noted that he had informed VA in September 
2006, and again in April 2007, that his son was no longer 
attending school.  The Veteran contends that his only obligation 
was to inform VA of changes in his son's status and that it was 
VA's failure to update the award that had caused the overpayment.  
Therefore, he contends that a waiver of collection of this 
overpayment is warranted.  

At his November 2010 hearing, the Veteran reiterated that he 
should not be responsible for the overpayment because he notified 
VA regarding his son withdrawing from college.  However, the 
Veteran acknowledged that although his son last attended college 
in May 2006, he waited until September 2006 to report his son's 
withdrawal.  The Veteran testified that he waited to report the 
change in his son's status because his son had been unsure if he 
would be returning to school in September 2006.  

There is no dispute regarding the termination of school 
attendance or the date thereof.  The Veteran was receiving VA 
benefits on account of his son through May 2007 even though his 
son was in fact not attending an educational institution, and had 
terminated his school attendance effective May 19, 2006.  The 
Veteran argues that fairness demands that collection of the 
indebtedness be waived because he told VA about the withdrawal 
from school in September 2006, and it was not the Veteran's fault 
that VA did not act on this information until May 2007.

Recovery of overpayment of any benefits made under laws 
administered by VA shall be waived if there is no indication of 
fraud, misrepresentation, or bad faith on the part of the person 
or persons having an interest in obtaining the waiver and 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The standard of "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be unduly 
favorable or adverse to either side, which means arriving at an 
outcome that is fair to both the obligor (the Veteran) and the 
Federal Government (VA).

In making this determination, consideration will be given to the 
following factors, which are not intended to be all-inclusive: 
(1) the fault of the debtor; (2) balancing of faults between the 
debtor and the VA; (3) undue hardship of collection on the 
debtor; (4) a defeat of the purpose of an existing benefit to the 
Veteran; (5) the unjust enrichment of the Veteran; and (6) 
whether the Veteran changed positions to his detriment in 
reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.965(a).

In the evaluation of whether equity and good conscience 
necessitates a favorable waiver decision, the Board must consider 
all the specifically enumerated elements applicable to a 
particular case.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994); 
Cullen v. Brown, 5 Vet. App. 510, 512 (1993).  If warranted, the 
Board may waive a portion of the debt.  Jordan v. Brown, 10 Vet. 
App. 171 (1997).

When, in fully weighing and balancing each equitable factor, 
there is an approximate balance of positive and negative evidence 
as to any material issue, VA shall give the Veteran the benefit 
of the doubt.  38 U.S.C.A. § 5107(b).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001).

If there is an indication of fraud, misrepresentation or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded, and further analysis is 
not warranted.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 
1.963(a), 1.965(b).  The Board agrees with the Committee's 
determination that the facts of this case do not reveal fraud, 
misrepresentation, or bad faith on the Veteran's part in the 
creation of the overpayment in question because there is nothing 
in the record suggesting he tried to hide his son's status, and 
he did not attempt to hide that fact from the VA.  As noted 
above, the Veteran apparently notified VA on two occasions, in 
September 2006 and April 2007, that his son was not in college.  
Moreover, the April 2007 communication from the Veteran shows 
that he acknowledged that his monthly award had not been changed 
to reflect that his son was no longer in school.  

The Board finds, therefore, that the Veteran did not commit 
fraud, misrepresentation, or bad faith, and that there is no 
statutory bar to waiver of recovery of the overpayment.

As indicated above, the phrase "equity and good conscience" means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will be 
given to six enumerated elements, which include fault of the 
Veteran and undue hardship.  See 38 C.F.R. § 1.965(a); see also 
Cullen v. Brown, 5 Vet. App. 510 (1993) [when determining whether 
recovery is against equity and good conscience, the Board must 
analyze all six factors].

The definition of fault is "the commission or omission of an act 
that directly results in the creation of the debt." Veterans 
Benefits Administration Circular 20-90-5, (Feb. 12, 1990).  Fault 
should initially be considered relative to the degree of control 
the appellant had over the circumstances leading to the 
overpayment.  If control is established, even to a minor degree, 
the secondary determination is whether the appellant's actions 
were those expected of a person exercising a high degree of care, 
with due regard for the appellant's contractual responsibility to 
the Government.  The age, financial experience, and education of 
the appellant should also be considered in these determinations.

A person who is a recipient of VA benefits must notify VA of all 
circumstances that will affect his entitlement to receive the 
benefit being paid.  As indicated above in the discussion of bad 
faith, there is no evidence that the Veteran actually read and 
disregarded information supplied by VA concerning the effect of 
changes in the status of his dependents, and the requirement that 
he report such changes.  However, although this may lead to a 
conclusion that bad faith did not exist, it does not absolve the 
Veteran of fault.  See Jordan v. Brown, 10 Vet. App. 171 (1997) 
(professed ignorance of the controlling regulation or the failure 
to read relevant notices does not alleviate fault).  Even if the 
Veteran did not read the instructions from VA, persons dealing 
with the Government are charged with knowledge of federal 
statutes and lawfully promulgated agency regulations "regardless 
of actual knowledge of what is in the [r]egulations or of the 
hardship resulting from innocent ignorance."  See Morris v. 
Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-85; 68 S.Ct. 1, 3; 92 L.Ed. 10 
(1947).

The responsibility in the creation of the overpayment of benefits 
rests primarily with the appellant; in this regard, the Board 
finds that the Veteran was aware that an overpayment would be 
created if he continued to receive benefits when his son was no 
longer in school.  The Board also notes that being aware that an 
overpayment would be created, the Veteran notified VA in 
September 2006 and April 2007 that his son was not in school and 
that his monthly benefit payment should be adjusted; VA failed to 
act until May 2007.  Thus, the Board finds that both the Veteran 
and VA are at fault.  In this case, VA is partially at fault due 
to the delay in adjusting the Veteran's award despite the Veteran 
notifying VA as early as September 2006 that his son was no 
longer attending college.  However, the Veteran is also at fault, 
as he was aware that he was being overpaid, as evidenced by his 
April 2007 report of contact with the RO and his November 2010 
hearing testimony, and yet accepted the payment every month.

Regarding the question of whether the purpose of the intended 
benefit would be defeated, it should be noted that the purpose of 
a dependency benefit like the one at hand is to provide 
additional income to a parent of an eligible dependent who is 
pursuing a program of education to meet the additional expenses 
coincident with the continued dependency.  Recovery of the 
overpayment would not nullify the objective for which the 
benefits were intended because at all times when the Veteran's 
son was in school, the Veteran received the benefits to help 
cover the intended expenses.  After withdrawal from school, the 
need for additional benefit vanishes.  Accordingly, requiring the 
Veteran to repay benefits received at times when his dependent 
was not attending school does not defeat the purpose of the 
intended benefit.

The Board further finds that failure to make restitution of the 
overpayment would result in unjust enrichment to the Veteran.  In 
effect, a waiver of this overpayment would allow the Veteran to 
realize a gain (receipt of benefits paid to which he was not 
entitled).  In this regard, although VA was partially at fault 
for not adjusting the Veteran's benefits until May 2007, the 
Veteran's statements during this appeal show that he was aware 
that any additional benefits he received were in error.  Allowing 
the Veteran to realize any gain would result in unjust 
enrichment.

The Board also has considered the factor of whether the Veteran's 
reliance on the additional benefit caused him to change his 
position to his detriment.  However, there is no evidence of 
record indicating that receipt of the benefits otherwise caused 
the Veteran to relinquish a valuable right or to incur additional 
legal obligation.

Finally, with respect to undue hardship, the Veteran submitted a 
Financial Status Report in August 2007.  The Veteran reported 
having a monthly gross income of $4,997.00 with a net income of 
$2,605.00.  His spouse's monthly income was reported to be 
$5,189.00 with a net income of $2,452.  The monthly expenses were 
reported to be $4,170.00.  Thus, the Veteran's and his spouse's 
combined monthly net income of $5,057.00 is more than their 
monthly expenses.  The Veteran has not contended that repayment 
of the overpayment would create an undue hardship.  Therefore, 
the Board finds that recovery of the overpayment would not cause 
an undue hardship that would deprive the Veteran of basic 
necessities.

Therefore, based on the Veteran's partial fault in the creation 
of the indebtedness; the fact that he was unjustly enriched via 
the overpayment from VA; the fact that the purpose of the 
intended benefit would not be defeated by recovery of the debt; 
the fact that any reliance did not cause him to change his 
position to his detriment; and because of his ability to repay 
the charged indebtedness, the Board concludes that a waiver of 
collection of the overpayment of VA benefits is not warranted.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to waiver of collection of 
overpayment in the amount of $1,830.00 is denied.  See 38 U.S.C.A 
§5107 (West 2002 & Supp. 2010).


ORDER

Entitlement to waiver of collection of an overpayment in the 
amount of $1,830.00 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


